Citation Nr: 0915369	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an increased evaluation for a recurrent low 
back strain status post L5-S1 diskectomy, currently assigned 
a 40 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to March 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  That decision denied an evaluation in 
excess of 10 percent for the Veteran's recurrent low back 
strain, but did grant a temporary 100 percent disability 
evaluation effective from February 1, 2005, to September 1, 
2005.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in June 2008.  
That development was completed, and the case has since been 
returned to the Board for appellate review.

The Board also notes that the Veteran submitted statements in 
November 2005 and October 2006 in which she contended that 
she could no longer work due to her service-connected back 
disability.  She made a similar statement during a January 
2009 VA examination.   It is unclear as to whether the 
Veteran intended to file a claim for entitlement to a total 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  However, that matter 
is not currently before the Board because it has not been 
prepared for appellate review.  The Board did refer that 
matter to the RO for appropriate action in June 2008, but it 
does not appear that any action has been taken.  Accordingly, 
that matter is once again referred to the RO for appropriate 
action.

The Board also notes that the Veteran's appeal had originally 
included the issues of entitlement to an increased evaluation 
for right trochanteric bursitis of the hip and for right 
lower extremity L5-S1 radiculopathy.  However, following the 
issuance of the December 2005 statement of the case (SOC), 
the Veteran merely stated in her February 2006 substantive 
appeal that she was appealing the issue of entitlement to an 
increased evaluation for her back disability.  There was no 
mention of her right hip disorder.  Moreover, the Veteran 
never submitted a substantive appeal following the issuance 
of the April 2006 statement of the case (SOC) in which her 
claim for an increased evaluation for L5-S1 radiculopathy was 
denied.  The Board does note that the February 2009 
supplemental statement of the case (SSOC) also included the 
issue of entitlement to an increased evaluation for right 
lower extremity radiculopathy, yet the Veteran did not file a 
substantive appeal following the issuance of that document 
either.  As such, the Veteran has not filed a substantive 
appeal for these issues. See 38 C.F.R. § 20.202.  
Accordingly, the issues of entitlement to an increased 
evaluation for right trochanteric bursitis of the hip and for 
right lower extremity L5-S1 radiculopathy no longer remain in 
appellate status, and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's recurrent low back strain status post L5-S1 
diskectomy is not productive of unfavorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
recurrent low back strain status post L5-S1 diskectomy have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. See 38 
C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the RO did provide the appellant with notice in 
March 2005, prior to the initial decision on the claim in 
April 2005, as well as in March 2006 and June 2008.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim for an increased 
evaluation.  Specifically, the March 2005 and June 2008 
letters stated, "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  It was noted that she could submit evidence 
showing that her service-connected back disorder had 
increased in severity.  The March 2005 and June 2008 letters 
explained that such evidence could be a statement from a 
physician and statements from other individuals who were able 
to describe from their knowledge and personal observations in 
what manner her disability had worsened.  It was also noted 
that she could submit her own statement describing the 
symptoms, their frequency and severity, and other 
involvement, extension, and other disablement caused by the 
disorder.  The March 2005 and June 2008 letters further 
advised the Veteran to notify VA if there was any other 
information or evidence that she believed would support her 
claim and instructed her to provide any evidence that she may 
have pertaining to her claim.  As such, the notice letters in 
this case did indicate that the Veteran must provide or ask 
VA to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.

Additionally, as will be discussed below, the Veteran is 
currently assigned a 40 percent disability evaluation for the 
disability on appeal pursuant to 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5237.  The Board does acknowledge that the 
March 2005 notice letter did not specifically provide the 
rating criteria.  However, the Board also notes that the 
December 2005 statement of the case (SOC), the April 2006 
supplemental statement of the Case, and the June 2008 letter 
did later notify the Veteran of the pertinent rating 
criteria, including Diagnostic Code 5237.  Following the 
issuance of the SOC, SSOC, and June 2008 letter, the RO 
readjudicated the Veteran's claim for an increased evaluation 
in a February 2009 supplemental statement of the case (SSOC).  
Thus, VA cured any defect in the notice before the case was 
transferred to the Board on appeal, and no prejudice to the 
appellant will result in proceeding with the issuance of a 
final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  As such, the Board finds that the 
Veteran was provided adequate notice of the applicable rating 
criteria.  

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the March 2006 and June 2008 letters 
indicated that disability rating can be changed when there 
are changes in the condition.  The letters stated that a 
rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
March 2006 and June 2008 letters further indicated that 
evidence of the nature and symptoms of the disability, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment would be considered in 
determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
March 2005 and June 2008 letters indicated that the evidence 
could be a statement from a physician containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of examinations and test.  It was also 
noted that she could submit statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner her disability had worsened and 
that she could submit her own statement describing the 
symptoms, their frequency and severity, and other 
involvement, extension, and other disablement caused by the 
disorder.  The March 2006 and June 2008 letters further 
listed examples of evidence, which included information about 
on-going treatment, Social Security Administration 
determinations, statements from employers, and lay statements 
from people who have witnessed how the disability symptoms 
affect her.

Based on the foregoing, the Board finds that the March 2005, 
March 2006, June 2008, and November 2008 letters informed the 
Veteran of the information and evidence necessary to 
substantiate her claim for an increased evaluation and 
satisfied the additional notice requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Moreover, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the March 2005 and June 2008 letters 
indicated that reasonable efforts would be made to help her 
obtain evidence necessary to support her claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records and VA medical records.  
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on her claim.

The RO also informed the Veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
March 2005 and June 2008 letters notified the Veteran that 
she must provide enough information about her records so that 
they could be requested from the agency or person that has 
them.  It was also requested that she complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that she would like VA 
to obtain on her behalf.  In addition, the March 2005 and 
June 2008 letters informed the Veteran that it was her 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 and June 2008 letters informed the 
Veteran that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in her 
condition.  The letters also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  She was 
also afforded VA examinations in April 2005, November 2005, 
and January 2009.  VA has further assisted the Veteran and 
her representative throughout the course of this appeal by 
providing them a statement of the case (SOC) and supplemental 
statements of the case (SSOC), which informed them of the 
laws and regulations relevant to the Veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The Veteran is currently assigned a 40 percent disability 
evaluation for her recurrent low back strain status post L5-
S1 diskectomy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  Diagnostic Code 5237 indicates that a lumbosacral or 
cervical strain should be evaluated under the General Rating 
Formula for Disease and Injuries to the Spine.  Note 6 
further provides that the thoracolumbar and cervical spine 
segments should be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  The thoracolumbar segment of the 
spine includes the thoracic and lumbosacral spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 40 
percent disability evaluation is assigned when there is 
unfavorable ankylosis of the entire cervical spine; forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees.  The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2008); see also 38 C.F.R. § 4.71a, Plate 
V (2008).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5) (2008).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that an 
increased evaluation is not warranted for the Veteran's 
recurrent low back strain status post L5-S1 diskectomy.  The 
medical evidence of record does not show that the Veteran has 
unfavorable ankylosis of the entire thoracolumbar spine.  In 
this regard, there is no medical evidence diagnosing the 
Veteran with ankylosis of the spine, and there are none of 
the previously mentioned symptoms indicative of unfavorable 
ankylosis.  The Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis 
is "stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint", citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  The April 2005 VA joints examination found the 
Veteran to have 30 degrees of flexion, 2 degrees of 
extension, and 15 degrees of right and left lateral flexion 
and rotation.  On the November 2005 VA examination, she had 
forward flexion to 25 degrees, extension to 15 degrees, right 
and lateral bending to 15 degrees, right lateral rotation to 
40 degrees, and left lateral rotation to 42 degrees.  The 
January 2009 VA examiner also indicated that the Veteran had 
20 degrees of forward flexion, 10 degrees of extension, 15 
degrees left and right lateral flexion, 15 degrees of right 
lateral rotation, and 20 degrees of left lateral rotation.  
As such, the medical evidence of record does not show her 
spine to be fixed.  Thus, the Veteran has not been shown to 
have met the criteria for an evaluation in excess of 40 
percent.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from her recurrent low back strain status post L5-S1 
diskectomy.  The medical evidence of record does not identify 
any separate neurological findings or disability.  In fact, 
the Veteran is already separately service-connected for her 
right lower extremity radiculopathy.  Separate disability 
ratings may only be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, the 
manifestations of the right lower extremity radiculopathy 
cannot be considered in the evaluation of the Veteran's 
recurrent low back strain status post L5-S1 diskectomy.  

Moreover, the Veteran denied having any loss of control of 
the bladder or bowel function or involuntary incontinence at 
the April 2005 VA joints examination.  A straight leg raise 
test was negative on the left side, and the left Achilles 
reflex was 2+.  Full sensation was intact throughout the left 
extremity.  Private medical records dated in August 2005 also 
noted that the Veteran did not have fecal or urinary 
incontinence.  In addition, the November 2005 VA examiner 
indicated that the Veteran did not have any incident of foot 
drop, and there were no complaints of bowel or bladder 
dysfunction, weight loss, or fever.  Her reflexes showed 
normal activation thresholds, and straight raise leg tests 
were negative bilaterally.  Private medical records dated in 
January 2007 further noted that she did not have any bowel or 
bladder incontinence or pain on the left side.  Additionally, 
the January 2009 VA examiner indicated that Veteran did not 
report having radiating pain into the extremities or flare-
ups.  She also denied having any weight loss, fever, malaise, 
dizziness, or visual disturbances, and she did not have 
weakness in the legs.  Although the Veteran had some symptoms 
of suggestive of an overactive bladder, there was no 
indication such symptomatology was a manifestation of her 
service-connected spine disability.  The January 2009 VA 
examiner also stated that the Veteran did not have any 
separate peripheral nerve condition, and a neurological 
examination did not reveal any significant findings pertinent 
to the left lower extremity.  Therefore, the Board concludes 
that the Veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected 
spine disability is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 40 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
Veteran's lumbar spine is contemplated in the currently 
assigned 40 percent disability evaluation under Diagnostic 
Code 5237.  Indeed, the December 2005 rating decision 
specifically discussed the Veteran's painful motion in its 
assignment of the 40 percent disability evaluation.  The 
Veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  In fact, the April 
2005 VA joints examiner indicated that there was no evidence 
of exacerbated pain, weakness, or fatigue after repetitive 
motion.  Therefore, the Board finds that the preponderance of 
the evidence is against an increased evaluation for the 
Veteran's recurrent low back strain status post L5-S1 
diskectomy.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected spine 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of her disability.  

The Board does note that the Veteran stopped working around 
the time of her back surgery.  However, a temporary 100 
percent disability evaluation was assigned effective from 
February 1, 2005, to September 1, 2005, and letters dated in 
April 2005 and September 2005 from her employer indicate that 
she was working part-time.  The Veteran also told the January 
2009 VA examiner that she stopped working in 2005 and was 
currently unemployed because of her back and the amount of 
bending and lifting that was required.  However, the sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).

There is no medical evidence showing that the Veteran is 
entirely incapable of securing some form of employment due to 
her service-connected spine disability.  There is also no 
indication that any other agency, such as the Social Security 
Administration-which is not limited in its review of matters 
concerning unemployability to consideration of only service-
connected disabilities--has determined that the Veteran is 
currently unemployable.

In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
Veteran's service-connected spine disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

An evaluation in excess of 40 percent for a recurrent low 
back strain status post L5-S1 diskectomy is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


